The South Financial Group, Inc.

Restricted Stock Award Agreement

 

This Restricted Stock Award Agreement (this “Agreement” or this “Award”) is made
as of _______________ (the “Grant Date”), by and between The South Financial
Group, Inc. ("TSFG") and _______________ (the “Participant”). Where the context
permits, the term “Company” shall include its subsidiaries.

 

DISCLAIMER

 

This Agreement is NOT a contract of employment. The employment relationship
between Participant and TSFG (unless there is a specific individual employment
contract) is at-will and voluntary. This means that either TSFG or the
Participant can terminate the employment relationship at any time with or
without cause and with or without notice. The employment at-will status of such
persons is not be altered by this document or any other statement or
representation by any person on behalf of TSFG, but can only be altered only by
an express written contract which purports to alter such relationship, which
contract must be signed by the appropriate member of TSFG’s management executive
committee.

 

All employees who have entered into or may later enter into such a written
contract are further advised that this document does not in any way alter,
modify, or amend such contract.

 

The Participant is further advised that the employment relationship between TSFG
and the Participant is not modified in any way by any employee’s ownership,
vesting, or other interest of any kind in any benefit or asset that may be
provided or awarded under the Amended and Restated Restricted Stock Agreement
Plan, as amended (the “Plan”) or this Award. However, certain provisions of this
Award may be conditioned upon continued employment with TSFG or may otherwise be
related to the duration of the Participant’s employment with TSFG.

 

WHEREAS, the Board of Directors (the “Board”) has, pursuant to the Plan, granted
this Award to the Participant and authorized and directed the execution and
delivery of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, TSFG and the Participant hereby
agree as follows:

 

1.

Award. The Participant is hereby granted this Award of __________ Restricted
Shares (“Shares”).

 

2.

Vesting. The Shares shall initially be unvested and non-transferable. Twenty
percent (20%) of the Shares shall become freely transferable on each of the five
anniversaries of the date of this Award; provided that the Board of Directors of
TSFG or the Compensation Committee shall be entitled to accelerate the
Participant's right to purchase at any time, by written notice to the
Participant. Notwithstanding the foregoing, the Participant must be a Company
employee as of the date of vesting to be entitled to receive any Shares except
in certain cases of Participant's death or disability, as set forth in the Plan.
All Shares granted hereunder and not otherwise earned and vested, will be
forfeited upon Participant ceasing to be a Company employee.

 

3.

Payment. As soon as practical after the Shares have vested, TSFG shall deliver
to the Participant shares of Company common stock, subject to any reductions for
tax withholding, as contemplated below. The Shares may be issued in electronic
format.

 

4.

Taxes. TSFG shall withhold all applicable taxes required by law from all amounts
paid in satisfaction of the Award. A Participant may satisfy the tax obligation
with respect to the Award (i) by paying the amount of any such taxes in cash or
check (subject to collection) or (ii) with the approval of the Committee, by
having shares



of Stock deducted from the payment. The amount of the withholding and, if
applicable, the number of shares of Stock to be deducted shall be determined by
the Committee as of when the withholding is required to be made, provided that
the number of shares of Stock so withheld shall not exceed the minimum required
amount of such withholding. Unless the Participant notifies the Company in
writing of his/her election to satisfy the tax obligation with cash or check,
all tax obligations incurred with respect to this Award will be satisfied by
deducting the maximum number of whole Shares with a fair market value on the
date of vesting equal to, but not more than, the amount of taxes owed. Any taxes
not satisfied with whole Shares will be deducted from the Participant’s income
on the next regular payroll cycle.

 

5.

Non-Assignability. This Award and the related Shares are not assignable or
transferable other than by will or by the laws of descent and distribution.

 

6.

Rights as a Stockholder. Subject to the terms and provisions of applicable law
and of this Agreement, the Participant shall have no rights as a stockholder of
TSFG with respect to the Shares until such time as TSFG delivers the Shares;
provided, however, that the Participant shall have the right to vote the Shares
regardless of whether or not such Shares are freely transferable unless and
until such Shares have been forfeited as provided under Section 2 above.

 

7.

Distributions with Respect to Stock.

 

(ii)

Prior to vesting of such Shares, an amount equal to the cash dividends paid with
respect to such Shares shall be paid to Participant as ordinary income through
payroll. Any right to receive such cash dividend equivalents will terminate upon
the forfeiture of the Shares.

 

(iii)

Participants will receive any stock dividends, which will vest to the extent the
Shares with respect to which they were issued, vest. Any Shares received by the
Participant as a stock dividend, or as a result of stock splits,
recapitalizations, combinations, exchanges of shares, reorganizations, mergers,
consolidations or otherwise, directly or indirectly, shall have the same status
and be subject to this Agreement in the same manner as the Shares with respect
to which they were issued.

 

8.

No Right to Continued Service. Nothing herein shall obligate TSFG to continue
the Participant’s employment or other service for any particular period or on
any particular basis of compensation.

 

9.

Burden and Benefit. The terms and provisions of this Agreement shall be binding
upon, and shall inure to the benefit of, the Participant and his or her
executors or administrators, heirs, and personal and legal representatives.

 

10.

Execution. This Award is not enforceable until this Agreement has been signed by
the Participant and TSFG. By executing this Agreement, the Participant shall be
deemed to have accepted and consented to any action taken under the Plan by the
Committee, the Board of Directors or their delegates.

 

11.

Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of South Carolina, without regard to the conflict of laws
principles thereof.

 

12.

Modifications. No change or modification of this Agreement shall be valid unless
it is in writing and signed by the parties hereto.

 

13.

Entire Agreement. This Agreement, together with the Plan, sets forth all of the
agreements between the parties hereto with respect to the Shares granted
hereunder, and there are no agreements between them with respect to the Shares
other than as set forth herein or therein. The terms and conditions of the Plan
are incorporated by reference herein, and to the extent that any conflict may
exist between any term or provision of this Agreement and any term or provision
of the Plan, the term or provision of the Plan shall control.



14.

Construction. The use of any gender herein shall be deemed to include the other
gender and the use of the singular herein shall be deemed to include the plural
and vice versa, wherever appropriate.

 

15.

Notices. Any and all notices required herein shall be addressed: (i) if to TSFG,
to the principal executive office of TSFG; and (ii) if to the Participant, to
his or her address as reflected in the records of TSFG.

 

16.

Invalid or Unenforceable Provisions. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if the invalid
or unenforceable provisions were omitted.

 

IN WITNESS WHEREOF, TSFG and the Participant have executed this Agreement as of
the day and year first above written.

 

IN WITNESS WHEREOF, the Agreement is executed as of the date indicated above.

 

THE SOUTH FINANCIAL GROUP, INC.

 

 

By:

________________________________

 

 

I hereby accept this Restricted Stock Agreement and acknowledge receipt of a
signed copy of this Agreement and TSFG's Restricted Stock Agreement Plan.

 

In addition, I hereby transfer authority to any authorized representative of
TSFG to perform the following transactions with respect to shares of TSFG common
stock held in my Restricted Stock Account at TSFG’s stock transfer agent:

 

1.

Removal of restriction and issuance of TSFG shares into my personal stock
account as part of annual, time-based vesting;

 

2.

Removal of restriction and issuance of TSFG shares into my personal stock
account as part of immediate vesting of shares due to termination agreement; and

 

3.

Cancellation of restricted shares due to my termination of employment with TSFG
or its subsidiaries.

I acknowledge that TSFG’s stock transfer agent may rely on this paragraph (which
is an irrevocable stock power). The undersigned does hereby irrevocably
constitute and appoint any person employed by TSFG’s stock transfer agent as
attorney to transfer such shares on the books of TSFG, with full power of
substitution in the premises.

 

 

______________________________

 

(Participant)

 

__________________________________

Medallion Guarantee

 

 

 